DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., U.S. Patent Publication 2018/0051532, hereinafter referred to as Smith.
Regarding Claims 1 and 2, Smith discloses a zonal isolation device having a central axis and comprising:
A sealing element (seal 310, Paragraph 0025) comprising a deformable material and an inner bore (as seen in Figure 3);
A support ring (first sub element 304, Figure 3) movably disposed within the inner bore of the sealing element (Paragraphs0025, 0026, movable as seen in the transitions between Figures 3-6);
A rotatable sealing component (one example being flapper 328 with arm 326, Figure 3; Paragraph 0028) coupled to the support ring and configured to engage a sealing surface of the support 
Regarding Claim 3, Smith further discloses that the rotatable seal remains at an axially fixed distance from the support ring as a result of coupling to the support ring, such that the support ring and the rotatable seal move together in an axial direction during setting and unsetting (the flapper and support ring may be connected, such as by threads, Paragraph 0028).
Regarding Claims 4-6, Smith further discloses that the rotatable sealing component rotates around a pivot hinge axis on an uphole end of the support ring, the axis perpendicular to the central axis and is tangential to an outer radius of the support ring (as seen in Figure 3, the pivot point runs through the hinge element 330, Paragraph 0029), the outer radius of the support ring extending from the central axis to an outer edge of the support ring and wherein upon rotation of a contact surface of the rotatable seal, contacts a sealing surface of the support ring to form a fluid seal (as seen in at least Figure 3, Paragraphs 0029-0031).
Regarding Claims 7 and 14, Smith further discloses that the flapper is biased at least partially to a closed position by contacting an end of the flapper opposite the hinged end with the sealing element during and/or after actuation of the zonal isolation device (the flapper and hinge uses a biasing element 502 to hold the flapper at a desired angle, Paragraph 0033).
Regarding Claim 8, Smith further discloses that downhole fluid flow through the inner bore provides a further closing force on the flapper such that the flapper transitions to or remains in a fully closed positions and blocks further fluid flow (as seen in a generic condition in Figure 1, applied fluid flow contacts the closed valve element such that fluid is diverted into perforations of the wellbore, Paragraph 0023).
Claim 15, Smith further discloses that the device comprises:
A wedge engaged with a downhole end of the sealing element (the second sub 306 has an outer surface 318 with a wedge for engaging the seal, as seen in Figure 3, paragraph 0027);
An anchoring assembly engaged with the wedge (including at least shearing elements which hold the element together during deployment, Paragraph 0034);
An end element adjacent the anchoring assembly (as seen in at least Figures 3/6, multiple elements of the running tool and plug are seen as end elements adjacent the anchoring assembly, including but not limited to setting ring 314).
Regarding Claim 16, Smith disclose a method comprising:
Inserting into a wellbore, a zonal isolation device having a central axis and disposed on a setting tool (running tool) comprising a mandrel, wherein the zonal isolation device comprises:
A sealing element (seal 310, Paragraph 0025) comprising a deformable material and an inner bore (as seen in Figure 3);
A support ring (first sub element 304, Figure 3) movably disposed within the inner bore of the sealing element (Paragraphs0025, 0026, movable as seen in the transitions between Figures 3-6);
A rotatable sealing component (one example being flapper 328 with arm 326, Figure 3; Paragraph 0028) coupled to the support ring and configured to engage a sealing surface of the support ring (at the inner diameter as seen in Figures 3-5) wherein the rotatable seal blocks fluid flow through the zonal isolation device in a closed position and allows fluid flow through the device when in an open position (Paragraph 0038) and wherein the rotatable seal is releasably held in the open position while the zonal isolation device is inserted into the wellbore (using a running tool, 604, Paragraph 0034);

An anchoring assembly engaged with the wedge (including at least shearing elements which hold the element together during deployment, Paragraph 0034);
An end element adjacent the anchoring assembly (as seen in at least Figures 3/6, multiple elements of the running tool and plug are seen as end elements adjacent the anchoring assembly, including but not limited to setting ring 314).
	Regarding Claim 17, Smith further discloses the method comprises:
	Pulling upward on the mandrel to actuate the zonal isolation device (pulling forces are applied to the shear ring 606 as part of the running tool, Paragraph 0034) wherein the upward movement of the mandrel compresses the zonal isolation device causing the support ring to axially move relative to the sealing element and radially expand the sealing element into engagement with a downhole surface (as seen in the transition between Figures 6 and 7; Paragraphs 0034-0037);
Allowing the rotatable sealing component to rotate from the open position to the closed position upon removal of the mandrel from engagement with the rotatable seal component (as seen in the transition from Figures 8 to 9), whereby a wellbore zone below the zonal isolation device is isolated from fluid flow from a wellbore zone above the isolation device (as seen in Figure 1, the fluid diversion into the perforation is caused by contact with the flapper).
Regarding Claim 18, Smith further discloses the method comprising:
Perforating the casing and surrounding formation with a plurality of perforations in the wellbore zone above the zonal isolation device (as seen in Figure 1) and pumping fluid from the surface down the wellbore and into the formation via the plurality of perforations in the wellbore zone above the zonal isolation device and fracturing the formation (as seen in Figure 1, Paragraph 0024).
Regarding Claims 19 and 20, Smith discloses a zonal isolation system comprising:

A sealing element (seal 310, Paragraph 0025) comprising a deformable material and an inner bore (as seen in Figure 3);
A support ring (first sub element 304, Figure 3) movably disposed within the inner bore of the sealing element (Paragraphs0025, 0026, movable as seen in the transitions between Figures 3-6);
A rotatable sealing component (one example being flapper 328 with arm 326, Figure 3; Paragraph 0028) coupled to the support ring and configured to engage a sealing surface of the support ring (at the inner diameter as seen in Figures 3-5) wherein the rotatable seal blocks fluid flow through the zonal isolation device in a closed position and allows fluid flow through the device when in an open position (Paragraph 0038) and wherein the rotatable seal is releasably held in the open position while the zonal isolation device is inserted into the wellbore (using a running tool, 604, Paragraph 0034);
A wedge engaged with a downhole end of the sealing element (the second sub 306 has an outer surface 318 with a wedge for engaging the seal, as seen in Figure 3, paragraph 0027);
An anchoring assembly engaged with the wedge (including at least shearing elements which hold the element together during deployment, Paragraph 0034);
An end element adjacent the anchoring assembly (as seen in at least Figures 3/6, multiple elements of the running tool and plug are seen as end elements adjacent the anchoring assembly, including but not limited to setting ring 314).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2018/0051532) in view of Hayter et al., U.S. Patent Publication 2016/0258242, hereinafter referred to as Hayter.
Regarding Claims 9 and 10, Smith discloses the limitations presented in Claim 1 as previously discussed.  While Smith discloses the use of a sealing valve in the form of a flapper, it does not expressly disclose that the rotatable sealing valve may be a rotating pivot ball axis.  
Additionally, Hayter teaches the use of downhole tools with flow isolation valve having a ball pivot axis that is perpendicular to and intersecting the central axis of the tool, and wherein a contact surface of the  ball sealing valve on the outer support structure, the valve comprising a ball having a bore passing through the ball, where a central axis of the bore is coaxial with the tool central axis when in an open position (as seen in Figures 5-8, Paragraph 0023) and the axis is perpendicular to the longitudinal axis when the ball valve is in the closed position (Paragraphs 0022-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the flapper valve smith for a rotating ball valve as taught by Hayter.  Doing so merely constitutes a substitution of one known downhole isolation valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Hayter expressly teaches that downhole ball and flapper valve are known alternatives (Paragraph 0026).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2018/0051532) in view of Hendel et al., U.S. Patent Publication 2018/0163498, hereinafter referred to as Hendel.
Regarding Claims 11-13, Smith discloses the limitations presented in Claim 1 as previously discussed.  While Smith discloses the use of a sealing valve in the form of a flapper, it does not expressly disclose that the seal is a parallel axis iris valve.
Additionally, Hendel teaches the use of an oilfield tubular isolation valve which may take the form of an iris shutter having a plurality of arms which rotate about a pivot parallel to the longitudinal axis of the tubular between open and closed positions, the iris shutter being formed by a plurality of blades connected to a base plate by corresponding arms (as seen in Figure 26, the iris shutter valve 861 uses a plurality of biased blades 867 which rotate to effectively isolate a changing diameter for flow as seen in views 871, 873, 875, 877, Paragraph 0089).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the flapper valve smith for an iris shutter valve having pivoting arms as taught by Hendel.  Doing so merely constitutes a substitution of one known downhole isolation valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Hendel teaches that flapper valves (as seen in Figure 24) and iris shutters are known flow control alternatives (Paragraphs 0084-089).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mineo et al., U.S. Patent Publication 2017/0350220, teaches the use of a downhole flow control system which may include flappers, ball valves, or selective chokes.

Bee et al., U.S. Patent 5,757,476, teaches the use of a tubular sealing tool which includes multiple different valve elements, including an iris system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/               Primary Examiner, Art Unit 3676